Case 1:19-cv-02645-AJN-KHP Document 2498 Filed 12/29/29 Page 1 of 1

 

USDC SDNY
TODD & LEVI, LLP _ || Document
444 MADISON AVENUE ELECTRONICALLY FILED
SUITE 1202 DOC#
NEw YorRK, New York 10022 DATE FILED:_ 11/23/2020
www.toddlevi.com
JOHN F. TODD TELEPHONE (212) 308-7400
JILL LEVI
DAVID B. ROSENBERG FACSIMILE (212) 308-6450
E MAIL: toddandlevi@toddlevi.com
NOT FOR SERVICE OF LITIGATION PAPERS
December 19, 2019
BY ECF

Honorable Katharine H. Parker
United States Magistrate Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: City of Almaty, Kazakhstan, et ano. v. Felix Sater, et al.,
USDC, SDNY Case No. 19 Civ. 2645 (AJN) (KHP)

Dear Magistrate Judge Parker:

We represent Defendants Felix Sater (“Sater”), Bayrock Group, Inc., Global Habitat
Solutions, Inc., Daniel Ridloff and RRMI-DR LLC (collectively, the “Sater Defendants”).

We are writing to respectfully request an extension of time to file objections pursuant to
Fed.R.Civ.P 72(a), to the Opinion & Order on Motion to Stay, filed and entered by the Court on
December 6, 2019 (the “Order”). The Sater Defendants currently have until December 20, 2019
to file objections to the Order, and we respectfully request an extension until January 10, 2020.
None of the other parties oppose the extension requested by the Sater Defendants. In light of the
December 20, 2019 deadline, we respectfully ask that the Court advise at its earliest
convenience.

We thank Your Honor for her time and attention to this matter.

 

The request for an extension of time is
DENIED as moot. SO ORDERED. xe ited,

Na Qual

SO ORDERED. 11/23/2020
ALISON J. NATHAN, U.S.D]J.

 

 

 

 

 

 

 

 
